IN THE UNITED STATES DISTRICT COURT
DISTRICT OF MASSACHUSETTS

EMORY G. SNELL,JR., Civil Action No.
Plaintiff,
PLAINTIFF's MEMORANDUM IN

vs SUPPORT OF TRO/PI MOTION

STEVEN DESCOTEAUX, et al.,

Defendants.

I. Introduction:

Beginning in Sept. 1995, Mr. Snell &/or Plaintiff, has been
unconstitutionally imprisoned as an Actual Innocent (28 USC §2241
—(c)(3)). On 24 June 2019, City of Philadelphia Chief Medical
Examiner Dr. Sam Gulino, "newly discovered" inter alia, (2) heart
tissue slides while microscopically examining "original" histology
of the 1995 autopsy of Elizabeth Snell, at the Boston Office of the
Chief Medical Examiner (OCME). Dr. Gulino's findings concluded that
each of these "coronary artery" slides exhibited severely occluded
lumens of approximately "30-50%."" The 1995 autopsy falsely alludes
to the "coronary ostia and coronary arteries are patent and the
vessels pursue their usual courses... ." (emphasis added).

Dr. Gulino's by way of a reasonable medical certainty or
probability concluded six-times that there was "No evidence of
Homicide/Asphyxia." See, 17 June 2020 Evidentiary Hearing, Barnstable
Superior Court (Fishman,J.)(denying Mr. Snell's Rule 30/New Trial

motion).
Previous to that unconstitutional imprisonment, Plaintiff was
a Construction Supervisor, and in May 1975, he mustered out of the
United States Navy as a Vietnam era veteran. From 1975 to 1995,
Plaintiff received medical care and treatment from the Veteran's
Administration, for all service and civilian related disabilities,
e.g., COPD/Asthma; Degenerative Joint Disease (DJD)/Ostheoarthritis
(OA) in both knees; Lumbar Spinal Stenosis (LSS) in the lower back;
joint stiffness; crepitus; bone marrow edema; synovitis; debilitating
pain; muscle weakness; decreased musculoskeletal impairments; greater
susceptibility to bone fracture, and ultimate loss of movements. In
1997/1998 for profit DOC medical provider Correctional Medical Services
(CMS) "Indefintiely" Ordered ‘special medical needs restrictions' for
(a) backbrace, and (b) “No stair climbing,' respectively.

On April 19, 2019, Dr. John Cadigan, a cardiac specialist by way
of "Echocardiogram Report," found Plaintiff to have a "dilated aorta."
Dr. Cadigan ordered a one-year follow-up. Deft. Descoteaux when
contacted by Plaintiff regarding the dilated aorta, stated in a 2
March 2020 letter to Plaintiff: "Thank you for your letter and for
including the recommendation of Dr. Cadigan. . "Will make sure you
get the one (1) year follow-up EHCO cardiogram by June 2020. "

Prior to Deft. Descoteaux's 3/2/20 letter, Wellpath/CCS Concord
Medical Director, Dr. Churchville issued on 8 Nov. 2018, a special
medical needs restriction, for "No Stair Climbing," which immediately
(Shours later) resulted in Plaintiff's transfer from Concord to
Shirley~Medium. Despite that prior 1998 ‘Indefinite’ prior 'No

Stair climbing’ order, and Plaintiff's previous Old Colony Corr.Ctr.
(OCCC) confinement, which is a State DOC ADA-compliant facility,
Plaintiff was transferred July 2010 to Concord, a non-ADA
complaint facility, where he was confined Eight (8) years, and
suffered deliberate pain and suffering from having to climb stairs
to participate in programs, services and activities, notwithstanding
those 'Indefinite' 1997/1998 medically documented disabilities.
Several days upon arrival to Shirely-Medium (MCI-S), Deft.
Flores, while conducting a pre-medical screening, opined: "I really
don't see any need for [the 'No Stair climbing'] that order." At
no time during the pre-screening did Deft. Flores preform a physical
examination of any of my musculskeletal impairments; nor did Deft.
Flores examine any Xrays or MRI's. Deft. Flores additionally,
~ attempted to "DC" (discontinue) all my 2-decades old medication
orders. Since my arrival, my medical care and treatment has been
Subpar, and in 64-years of life, globally travelled, including East
Africa; I have experienced ist class medical treatment, and every
kind in between. Wellpath/CCs/Shirley-Medium's medical provider is
criminally neglect in their medical treatment administered to me in
the last 24-months, and I fear imminent death at their hands.
To that end, Plaintiff respectfully requests forthwith issuance
of the TRO/PI to enjoin these Defendant's malicous disregard to his
elective/resection surgery for that 16-month old dilated aorta/ascending

root life threatening catastrophic event.

FACTUAL ALLEGATIONS SUMMARY
Plaintiff, pro se, unskilled in legal advocacy, prays that this

Honorable Court will accord his pleadings a liberal reading, and focus
on those 4/19/2019, any other supporting medical documents of Dr.
Cadigan, who discovered that Plaintiff's heart has a dilated aorta
and ascending root, and that the Defendant's carelessness, and
reckless criminal neglect, places the Plaintiff in imminent risk

of death. Albeit, brief, Plaintiff verifies that attached complaint
--jury trial demand, and further prays that at sometime in the future,
the Court will assign counsel, and allow for counsel to "Amend" the
complaint, as more documented facts become available.

In sum, those verified factual allegations contained herein,
and coupled with that verified complaint--jury trial demand,
unassailably underscore the grave seriousness of Plaintiff's heart
- dilated aorta/ascending root - condition, where without elective/
resection, imminent death is probable. Plaintiff pursuant to the
8th Amendment, as well as, the American w/Disabilities Act, 42 USC
§12131(2), is a qualified individual with a disability, and as such,
is protected by the United States Constitution against cruel and
unusual punishment.

Furthermore, as the Defendant's receive the benefit of federal
funds, they are a "public entity" per 42 USC §12131(1)(B), and
constrained from depriving or denying the Plaintiff rights, services,
programs and activities, afforded every citizen of the United States.
As a public entity, the Defendant's are required to provide the
Plaintiff with such professional medical - heart surgery - treatment
as available to every other citizen in their care and custody,
particularly, whereas, the circumstances - Plaintiff's unconstitutional
imprisonment - denys his own ability to seek out professional cardiac

care.
Finally, the United States Supreme Court in ESTELLE v. GAMBLE,
427 US 97, 108 (1976), has held that the State's are required to
provide prisoners with such medical care and treatment currently the
norm in society. The wholesale deprivation, and subsequent criminal
neglect as to Plaintiff's dilated aorta/ascending root, is per se
not the professional medical care afforded to society, especially,
insomuch as, the risk of a catastrophic event, i.e., imminent death,
without elective/resection surgery is, real and genuine, and medically
the norm for similar circumstances as the Plaintiff. As "[a]n inmate[,]
[Plaintiff] must rely on prison authorities to treat his medical [dilated
aorta/ascending root] needs; if the authorities fail to do so, those
needs will not be met." id. 427 US at 103. Because of the threat
of imminent death if not immediately cared for, due to the progessiveness
of this disease, "such a failure may [will] actually produce physical
torture" for the Plaintiff by inflicting "pain and suffering which
no one suggests would serve any penological purpose." id.

Wherefor, Plaintiff having undisputably and medically documented
that "[the] government fails to fulfill [its] obligation, the courts
have a responsibility to remedy the resulting Eighth Amendment violation.

Courts may not allow constitutional violations to continue

simply because a remedy would involve an intrusion into the realm
of prison administration." See, BROWN v. PLATA, 563 US 493, 511 (2011)
(citation and internal quotations omitted).

Lastly, the 8th Amendment violation against the Plaintiff is
the type that the PLRA mandates requires relief. 18 USC §3626(a)(2)

("preliminary injunctive relief must be narrowly drawn, extend no
further than necessary to correct the harm the court finds requires
preliminary relief, and be the least intrusive means necessary to
correct that harm."). As shown by the Plaintiff, TRO/PI relief has
"the scope of the order must be determined with reference to the
constitutional violations established by the specific plaintiffs
before the court"). BROWN, 563 US at 511. Plaintiff therefore is,
entitled legally under the 8th Amendment/ADA to an injunction for
the prevention of imminent death, whereas, the Defendants refuse to
procure that one-year follow-up, which lapsed in June 2020, to
correct that heart catastrophic event of probable aorta rupture,

and consequent, imminent death.

ARGUMENT

As a State prisoner, the Plaintiff is afforded every available
medical treatment, that society expects for itself. In this instant,
Plaintiff has been diagnosed with (a) dilated aorta, and (b) ascending
root, both well known catastophic and fatal cardiac events. Since
1976, in ESTELLE v. GAMBLE, 427 US 97, the Supreme Court has upheld
the treatment of prisoners to professional medical care, and has
deemed that such medical treatment will be as available to prisoners,
as to society in general. Logically, this constitutional protections
has survived many attacks, but continues in force. See, BROWN v.
PLATA, 563 US 493 (2011).

A- LIKELIHOOD OF SUCCESS IS GREAT

Plaintiff properly avers that no legitimate penological purpose
can be served by Defendants permitting his imminent death from

a ruptured dilated aorta/ascending root. Albeit, at the preliminary
“injunction stage of the proceedings, the district court need not
perdict the eventual outcome of the litigation. PERFUMANIA v.
PERFULANDIA, 279 F.Supp.2d 86, 95 (D.P.R. 2003). Plaintiff's
factual allegations, verified under pain of perjury, easily surpass
the prelimianry injunction test, and is supported by the First
Circuit's W HOLDING v. AIG Ins., 748 F.3d 377, 386 (2014), where
the Court held: "[kleep in mind (and we cannot stress this enough)
[that] likelihood -- not certainty-- is the name of the game, and
possibly--not actuality or probability--suffices, no matter how remote
that possibility is."

B- IRREPARABLE “MEDICAL HARM -~ IMMINENT DEATH

Plaintiff correctly opines that his factual allegations verified
as true and correct, recite and mirror those criminal negligent acts
of denying professional medical -eardiac surgery- medical treatment,
the Court found in REAVES v. DOC, 195 F.Supp.3d 383, 407 (D.Mass.
2016). Like the prisoner in REAVES, Plaintiff has a complicated
medical condition, that can only be repaired by cardiac surgery, to
strengthen his weakened aorta root. Without such specialized
cardiac surgery immediately, the risk of catastrophic rupture and
imminent death is real and genuine, and highly probable. To succeed
on this 8th Amendment violation, Plaintiff must overcome the 2-prong
test, e.g., objective component requires proof of a serious medical
need, and the subjective prong, which requires showing defendants
deliberate indifference to that need. id. Plaintiff has shown that
his dilated aorta/ascending root is, a serious cardiac event, that

left untreated, will immiently cause his death. Further, the
Plaintiff has demonstrated that the defendant's are all too aware

of the 4/19/2019 ECHOcardiogram Report of his dilated aorta and
ascending root, its high risk and fatal outcome if not immediately
repaired by thoracic surgery. Plaintiff's notice, e.g., exhaustion
of all State administrative remedies, have done nothing to render
that fatal cardiac event to a positive - elective surgery-conclusion.
In sum, these defendant's knew of that imminent death from their
inaction, and did not reasonably accommodate - elective surgery-
Plaintiff in a prompt, professional or timely matter. See, VALLE-
ARCE v. P.R. PORTS AUTH., 651 F.3d 190, 198 (1st Cir. 2011). The
Court inherently is empowered to grant TRO/PI relief to immediately
compel defendants to procure Plaintiff's cardiac surgery, as the
irreparable medical harm is undenible. ROSS-SIMONS of WARWICK v.
BACCARAT, 102 F.3d 12, 19 (1st Cir. 1996)((["I]Jf the plaintiff suffers
a substantial injury that is not accurately measurable or adequately
compensable by money damages, irreparable harm is a natural sequel").
Compensating Plaintiff's Estate after his imminent death is, not
accurately measurable, whereas, Plaintiff's Actual Innocence over

the past 25 years could reach tens of millions of dollars.

C. BALANCE OF HARMS STRONGLY FAVORS PLAINTIFF.

It is beyond cavil that imminent death, far and away, outweighs
any perceived harm the defendants can conjure up. Under the balance
of harms test, Plaintiff unequivocally faces imminent death from a
catastrophic cardiac event, of the defendants chosing, with no
reasonable concern for Plaintiff's health or ewll being. See, ASPECT
SOFTWARE v. BARNETT, 787 F.Supp.2d 118, 131 (D.Mass. 2011)("Any
potentional harm caused to [Plaintiff] by a denial of [his] [TRO/PI]
motion must be balanced against any reciprocal harm caused to
[defendants] by imposing of an injunction"). As is the custom,

"[a] plaintiff [who] is claiming the loss of a constitutional right,
courts commonly rule that even a temporary loss outweighs any harm
to defendant and that a preliminary injunction should issue." See,
ELROD v. BURNS, 427 US 373 (1976); 11A Charles Alan Wright & Arthur
R. Miller, Fed. Prac. Pro. §2948.2 at 178 (2d ed. 1995). See,e.g.,
FARNAM v. WALKER, 593 F.Supp.2d 1000, 1016 (C.D. ILL. 2009)("If

the plaintiff does not receive the care he needs, he will suffer pain,
possible acute exacerbations of his cystic fibrosis, a deceased
quality of life and a deceased life expectancy"). Plaintiff's
deceased life expectency is, imminent death. This Court must find

that Plaintiff exceeds the balance of harms, and TRO/PI must issue.

D. PUBLIC INTEREST WILL BENEFIT

It is -always in the public's benefit when those tasked to
administer the State's correctional facilities, obey the Constitution.
HOBBY LOBBY v. SEBELIUS, 723 F.3d 1114, 1147 (10th Cir. 2013); DURAN
v. ANAYA, 642 F.Supp. 510, 527 (D.NM. 1986)("Respect for Law,
particularly by officials responsible for the administration of the
State's correctional system, is in itself, a matter of highest public
interest"); Llewelyn v. OAKLAND CTY. PROSECUTOR's OFFICE, 402 F.Supp.
1379, 1393 (E.D.Mich. 1975)("It may be assumed that the Constitution
is the ultimate expression of the public interest"). Prevention of
the Plaintiff's imminent death by a cardiac surgery to repair his
dilated aorta/ascending root, by procuring specialized heart

services, by these defendants is, the best interests of the public.
PLRA COMPLIANCE HEREIN ON THE FACTS IS SHOWN

Whereas, Plaintiff is not seeking anything but that which these
defendants are constitutionally and stautorily mandated to provide,
this Honorable Court must under 18 USC §3626(a)(2) deem that the
issuance of the TRO/PI, will be narrowly drawn, so as to immediately
enjoin those defendant's from denying Plaintiff forthwith cardiac
Surgery to repair his dilated aorta/ascending root, and to prevent
a catastrophic event, and fatal imminent death. See, REAVES, 195
F.Supp #d at 426 (the plaintiff, has no way to mitigate the harm

[imminent death] to his health).

CONCLUSION

Wherefor, Plaintiff lacks a just and speedy remedy at Law, this
most Honorable Court on those verified factual allegations, medical
documentation, and Thoracic Surgeon studies, must be compelled to
issue the TRO/PI to correct that callous criminal neglect of these
defendant's in denying Plaintiff that immediate cardiac surgery to
repair his dilated aorta/ascending root. So moved.

Signed, this 17th day of November 2020, pursuant to 18 USC
$1746, under the pain and penalties of perjury, by way of personal
knowledge, belief and opinion.

Respectfully submitted,
by, the Plaintiff,

 
 
  

Df —
Emory G. Snell,Jr.,/pro se
1 Harvard Rd.

irley, Ma. 01464-1218

10.
